Exhibit 10.28(A)


CONSENT, WAIVER AND FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
This CONSENT, WAIVER AND FIRST AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”), made and entered into as of June 17, 2016, is by
and among Roadrunner Transportation Systems, Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”) and
U.S. Bank National Association, a national banking association, as LC Issuer,
Swing Line Lender and Administrative Agent (in such capacity, the
“Administrative Agent”).
RECITALS
1.
The Administrative Agent, the Lenders and the Borrower entered into that certain
Sixth Amended and Restated Credit Agreement dated as of September 24, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

2.
The Borrower has formed a new subsidiary, Velocity Insurance Company, A Risk
Retention Group, a South Carolina corporation (“Insurance Subsidiary”), in
connection with its automobile liability insurance program.

3.
The Borrower desires to amend certain provisions of the Credit Agreement and
requests certain consents from the Lenders and request that the Lenders waive
certain Defaults, and the Administrative Agent and the Lenders have agreed to
make such amendments, consents and waivers, subject, in each case, to the terms
and conditions set forth in this Amendment.

AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:
Section 1.Capitalized Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement, unless the
context otherwise requires.
Section 2.    Consents.
2.1.    Change in Nature of Business. Pursuant to Section 6.26 of the Credit
Agreement, each of the Borrower and its Subsidiaries are prohibited from making
any material change in the nature of its business as carried on at the
Restatement Date without the prior consent of the Required Lenders.
Notwithstanding such limitations, upon the First Amendment Effective Date, the
Administrative Agent and the Lenders hereby consent and agree that Insurance
Subsidiary is authorized to engage in the business of providing liability and
casualty insurance to the Borrower and its Subsidiaries and activities
reasonably related thereto.
2.2.    Formation of Subsidiaries. Pursuant to Section 6.27 of the Credit
Agreement, the Borrower is prohibited from forming any entity that would thereby
become a Subsidiary of the Borrower without such Subsidiary becoming obligated
to repay the Loans and granting to the Administrative Agent a security interest
in its Property, causing the voting securities in such Subsidiary to be pledged
to the Administrative Agent for the benefit of the Lenders, and providing to the
Administrative Agent such other documentation as it should reasonably request
pursuant to Section 6.5 of the Credit Agreement. Notwithstanding such
limitations, upon the First Amendment Effective Date, the Administrative Agent


1



--------------------------------------------------------------------------------




and the Lenders hereby consent and agree that Insurance Subsidiary shall not be
required to become obligated to guaranty or otherwise repay the Loans or grant
to the Administrative Agent a security interest in its Property and the Borrower
shall not be required to cause the voting securities of Insurance Subsidiary to
be pledged to the Administrative Agent.
2.3.    Negative Pledges; Subsidiary Restrictions. Pursuant to Section 6.28 of
the Credit Agreement, the Borrower and its Subsidiaries are prohibited from
entering into any agreement with any Person other than the Lenders that would
prohibit the Borrower or such Subsidiary from granting, or otherwise limiting
the ability of the Borrower or such Subsidiary to grant, to the Lenders any Lien
on any of the assets or properties of the Borrower or such Subsidiary.
Notwithstanding such limitations, upon the First Amendment Effective Date, the
Administrative Agent and the Lenders hereby consent and agree that the Insurance
Subsidiary is permitted to operate subject to the laws of the State of South
Carolina that prohibit the pledge of assets or voting securities of any
insurance company organized in the State of South Carolina.
2.4.    Scope of Consent. The consents set forth in Sections 2.1 through 2.3
hereof are limited to the express terms thereof, and nothing herein shall be
deemed a consent or waiver by the Administrative Agent or any Lender with
respect to any other term, condition, representation, or covenant applicable to
the Borrower under the Credit Agreement or any of the other agreements,
documents, or instruments executed and delivered in connection therewith, or of
the covenants described therein. The consents set forth herein shall not be
deemed to be a course of action upon which any of the Borrower or any Subsidiary
may rely in the future.
Section 3.    Amendments. The Credit Agreement is hereby amended as follows:
3.1.    Defined Terms. Article I of the Credit Agreement is amended by adding
(as to new defined terms) or amending or amending and restating (as to existing
defined terms), as applicable, the following definitions in the appropriate
alphabetical order:
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof. As of the
First Amendment Date, the Aggregate Commitment is $600,000,000; provided,
however, that the Aggregate Term Loan Commitment of $300,000,000 was funded in
full as of the Restatement Date.
“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all the Lenders, as reduced or increased from time to time
pursuant to the terms hereof. As of the First Amendment Date, the Aggregate
Revolving Commitment is $300,000,000.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Facility LCs or Swing Line Loans within three Business Days of
the date required in the determination of the Administrative Agent to be funded
by it hereunder, unless such failure to fund is the result of a


2



--------------------------------------------------------------------------------




good faith dispute of which the Administrative Agent has written notice, (b)
notified the Borrower, the Administrative Agent, the LC Issuer, the Swing Line
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations (i)
under this Agreement or (ii) under other agreements in which it is obligated to
extend credit unless, in the case of this clause (ii), such obligation is the
subject of a good faith dispute, (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Facility LCs and Swing Line Loans;
provided that such Lender shall cease to be a Defaulting Lender upon receipt by
the Administrative Agent of such written confirmation from such Lender, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or has a parent company that has become or is insolvent, (ii) (A)
become the subject of a bankruptcy or insolvency proceeding, (B) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian or appointed for it, (C) taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, (D) a parent company that has become the subject of a bankruptcy or
insolvency proceeding, (E) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or custodian appointed for it, or
(F) taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment, or (iii) become the
subject of a Bail-In Action; provided, that a Lender shall not become a
Defaulting Lender solely as the result of (x) the acquisition or maintenance of
an ownership interest in such Lender or a Person controlling such Lender or (y)
the exercise of control over a Lender or a Person controlling such Lender, in
each case, by a Governmental Authority or an instrumentality thereof.
“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, each of the
following, without duplication, for such period: (a) Interest Expense,
(b) income tax expense, (c) depreciation, (d) amortization, (e) documented
transaction expenses actually paid or expensed and reasonably acceptable to the
Administrative Agent related to Permitted Acquisitions or any other Acquisition
consented to by the Administrative Agent and the Required Lenders in accordance
with the terms of this Agreement, (f) other noncash charges required by GAAP
(including, without limitation, those resulting from purchase accounting and the
grant by Borrower of stock options and other equity-related incentives),
(g) Advisory Fees paid to the Advisor during such period so long as such
Advisory Fees are subject to subordination to the Obligations pursuant to the
Advisory Fee Subordination Agreement, and (h) reasonable and documented costs
and expenses incurred in connection with terminal shutdowns, driver releases and
related rental exit transaction costs, (x) during the period between January 1,
2016 and March 31, 2016 in an amount not to exceed $2,975,000 in the aggregate
for such period, (y) during the period between April 1, 2016 and December 31,
2016 in an amount not to exceed $4,025,000 in the aggregate for such period, and
minus any and all advisory fees paid to any Person that is not an Affiliate of
the Borrower (excluding the Advisory Fees).
“EEA Financial Institution” means (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of


3



--------------------------------------------------------------------------------




an institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“First Amendment” means the Consent, Waiver and First Amendment to Sixth Amended
and Restated Credit Agreement dated as of June 17, 2016, by and among the
Borrower, the Administrative Agent and the Lenders.
“First Amendment Date” means June 17, 2016.
“Insurance Subsidiary” means Velocity Insurance Company, A Risk Retention Group,
a South Carolina corporation.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
3.2.    FATCA. Section 3.5 of the Credit Agreement is hereby amended to add a
new clause (i) to the end thereof:
(i)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the First Amendment Date, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Credit Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
3.3.    Consent to Bail-In. Article III of the Credit Agreement is hereby
amended by adding a new Section 3.7 of the Credit Agreement after Section 3.6
thereof as follows:
Section 3.7 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


4



--------------------------------------------------------------------------------




(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
3.4.    Cash Management. Section 6.16(b) of the Credit Agreement is hereby
amended and restated in its entirety as follows:
(b)    Cash Management. If applicable, any Subsidiary acquired or formed in
connection with a Permitted Acquisition shall within 120 days after such
acquisition or formation maintain all its deposit accounts with a Lender, as
Excluded Controlled Accounts, as Excluded Payroll Accounts, or as Excluded Local
Operating Accounts. Subject to the preceding sentence, within 180 days after the
Restatement Date, the Borrower and each Domestic Subsidiary shall maintain their
principal cash management accounts with one or more of the Lenders, or as
Excluded Controlled Accounts; provided, however, that the foregoing requirement
shall not apply to any Excluded Payroll Accounts or any Excluded Local Operating
Account; provided further, however, that with respect to the deposit accounts of
the Insurance Subsidiary, if such accounts are not permitted to be subjected to
a Control Agreement nor maintained with a Lender, such deposit accounts shall
not be required to be subject to the requirements of this clause (b).
Notwithstanding anything herein or in the Security Agreement to the contrary,
the Borrower and its Domestic Subsidiaries shall use commercially reasonable
efforts to maintain all Deposit Accounts (other than any Excluded Payroll
Accounts, any Excluded Local Operating Accounts, or any Excluded Controlled
Accounts) held with a Lender other than the Administrative Agent, subject to a
Control Agreement.
3.5.    Investments. The following clauses (c) and (k) of Section 6.20 of the
Credit Agreement are hereby amended and restated in their entirety as follows:
(c)    Investments (i) constituting Permitted Acquisitions, (ii) in Domestic
Subsidiaries that are Guarantors permitted by and subject to Section 6.27,
(iii) in the Insurance Subsidiary in an amount not to exceed $2,000,000 in any
fiscal year, and (iv) in any Foreign Subsidiaries (including Midwest Transit)
permitted by and subject to Section 6.27 to the extent Investments in Foreign
Subsidiaries do not exceed $5,000,000 in the aggregate for all such Investments
described in this clause (iv);
(k)    Other Investments (excluding any Investments described in clauses (a)
through (j) above and excluding any Investment in the Insurance Subsidiary) not
to exceed $10,000,000 in the aggregate at any one time.


5



--------------------------------------------------------------------------------




3.6.    Transactions with Affiliates. Section 6.23 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
Section 6.23    Transactions with Affiliates. Neither the Borrower nor any of
its Subsidiaries shall enter into any transaction with any of its Affiliates,
except upon fair and reasonable terms no less favorable than those it would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate;
provided, that this Section shall not prohibit or restrict (a) the payment of
the Advisory Fees in accordance with Section 6.31(b), (b) transactions between
the Borrower and any of its Subsidiaries to the extent not prohibited by this
Agreement, (c) transactions constituting payment of insurance premiums,
insurance claims and other related transactions between the Borrower and its
Subsidiaries with the Insurance Subsidiary, or (d) subject to the terms and
conditions of Section 6.29, each of the Permitted Earn-Out Payments.
3.7.    Fixed Charge Coverage Ratio. Section 6.32.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
Section 6.32.1. Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio, as of the last day of any fiscal quarter for the
four fiscal quarters ending on that date, to be (i) as of March 31, 2016, less
than 1.25 to 1.0, (ii) as of June 30, 2016, September 30, 2016 and December 31,
2016, less than 1.15 to 1.0, and (iii) for all periods thereafter, less than
1.25 to 1.0.
3.8.    Total Cash Flow Leverage Ratio. Section 6.32.2 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
Section 6.32.2. Total Cash Flow Leverage Ratio. The Borrower will not permit the
Total Cash Flow Leverage Ratio, as of the last day of any fiscal quarter for the
four consecutive fiscal quarters ending on that date, to be (i) as of September
30, 2015, December 31, 2015 and March 31, 2016, more than 3.75 to 1.0, (ii) as
of June 30, 2016, more than 4.50 to 1.0, (iii) as of September 30, 2016, more
than 4.00 to 1.0, (iv) as of December 31, 2016, more than 3.75 to 1.0, (v) as of
March 31, 2017, more than 3.50 to 1.0, (vi) as of June 30, 2017, more than 3.25
to 1.0 and (vii) for all periods thereafter, more than 3.00 to 1.0.
3.9.    Pricing Schedule. The Pricing Schedule to the Credit Agreement is
amended and restated in its entirety to read as set forth on Annex 1 hereto.
3.10.    Commitments. Schedule 1 to the Credit Agreement is amended and restated
in its entirety to read as set forth on Annex 2 hereto.
Section 4.    Waiver of Certain Defaults.
4.1.    Acknowledgment of Default. The Borrower acknowledges that (i) on
April 29, 2016, the Borrower formed the Insurance Subsidiary; and (ii) as of
May 29, 2016, the Borrower had not provided to the Administrative Agent a pledge
of the voting securities of the Insurance Subsidiary, in violation of Sections
6.5 and 6.27 of the Credit Agreement. The Borrower acknowledges that such
violations constitute a Default under Section 7.4 of the Credit Agreement.
4.2.    Waiver. Upon the date on which this Amendment becomes effective and
subject to the other terms and conditions of this Amendment, the Administrative
Agent and the Lenders hereby waive the Default described in Section 4.1 of this
Amendment (collectively, the “Waived Default”).


6



--------------------------------------------------------------------------------




4.3.    Effect of Waiver. The waiver set forth in Section 4.2 above is limited
to the express terms thereof, and nothing herein shall be deemed a waiver by the
Administrative Agent and Lenders with respect to any other term, condition,
representation, or covenant applicable to the Borrower under the Credit
Agreement or any of the other agreements, documents, or instruments executed and
delivered in connection therewith, or of the covenants described therein. The
waiver set forth herein shall not be deemed to be a course of action upon which
the Borrower may rely in the future, and the Borrower hereby expressly waives
any claim to such effect. The Administrative Agent and the Lenders reserve the
right to exercise any rights and remedies available to them in connection with
any present or future Events of Default with respect to the Credit Agreement or
any other provision of any Loan Document that do not relate to or result from
the Waived Default.
Section 5.    Effectiveness of Amendments. The amendments in this Amendment
shall become effective as of the date set forth above (the “First Amendment
Effective Date”) upon delivery by the Borrower of, and compliance by the
Borrower with, the following:
5.1.    This Amendment duly executed by the Borrower, the Administrative Agent
and Lenders constituting the Required Lenders.
5.2.    The Administrative Agent shall have received for the ratable benefit of
the Lenders the fees set forth in the separate fee letters delivered in
connection with this Amendment.
5.3.    The Borrower shall have paid or reimbursed the Administrative Agent for,
or otherwise made arrangements for the payment or reimbursement to the
Administrative Agent in a manner reasonably acceptable to the Administrative
Agent, all unpaid legal fees and expenses reasonably incurred by the
Administrative Agent through the date of this Amendment in connection with this
Amendment.
Section 6.    Representations, Warranties, Authority, No Adverse Claim.
6.1.    Reassertion of Representations and Warranties, No Default. The Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties in the Credit
Agreement are true, correct, and complete in all respects as of the date hereof
as though made on and as of such date, except for changes permitted by the terms
of the Credit Agreement, and (b) there will exist no Default or Event of Default
under the Credit Agreement as amended by this Amendment on such date that the
Administrative Agent has not waived.
6.2.    Authority, No Conflict, No Consent Required. The Borrower represents and
warrants that it has the power, legal right, and authority to enter into this
Amendment and other agreements and documents executed and delivered by the
Borrower in connection herewith (collectively, the “Amendment Documents”) and
has duly authorized as appropriate the execution and delivery of the Amendment
Documents by proper organizational action, and none of the Amendment Documents
contravenes or constitutes a default under any agreement, instrument, or
indenture to which the Borrower is a party or a signatory, any provision of the
Borrower’s organizational documents, or any other agreement or requirement of
law, or results in the imposition of any Lien on the Borrower’s property under
any agreement binding on or applicable to the Borrower or any of their property
except, if any, in favor of the Administrative Agent. The Borrower represents
and warrants that no consent, approval, or authorization of or registration or
declaration with any Person, including but not limited to any governmental
authority, is required in connection with the Borrower’s execution and delivery
of the Amendment Documents or the performance of the Borrower’s obligations
therein described, except for those that the Borrower has obtained or provided
and as to which the Borrower has delivered certified copies of documents
evidencing each such action to the Administrative Agent.


7



--------------------------------------------------------------------------------




Section 7.    Affirmation of Credit Agreement, Further References, Affirmation
of Security Interest. The Lenders, the Administrative Agent, and the Borrower
each acknowledge and affirm that the Credit Agreement, as hereby amended, is
hereby ratified and confirmed in all respects and all terms, conditions and
provisions of the Credit Agreement, except as amended by this Amendment, shall
remain unmodified and in full force and effect. All references in any document
or instrument to the Credit Agreement are hereby amended and shall refer to the
Credit Agreement as amended by this Amendment. The Borrower confirms to the
Lenders and the Administrative Agent that any and all of the terms, conditions,
provisions, agreements, requirements, promises, obligations, duties, covenants,
and representations of the Borrower under any and all documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrower.
Section 8.    Legal Expenses. As provided in Section 9.6 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent,
upon execution of this Amendment, for all reasonable out-of-pocket expenses paid
or incurred by the Administrative Agent, including filing and recording costs
and fees, charges and disbursements of outside counsel to the Administrative
Agent, in connection with the negotiation, preparation, execution, collection
and enforcement of the Amendment Documents, and in enforcing the obligations of
the Borrower under the Amendment Documents, and to pay and save the
Administrative Agent harmless from all liability for, any stamp or other taxes
which may be payable with respect to the execution or delivery of the Amendment
Documents, which obligations of the Borrower shall survive any termination of
the Credit Agreement.
Section 9.    Merger and Integration, Superseding Effect. This Amendment, from
and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment, shall control with respect
to the specific subjects hereof and thereof.
Section 10.    Successors. The Amendment Documents shall be binding upon the
Borrower, the Lenders, and the Administrative Agents, and their respective
successors and assigns and shall inure to the benefit of the Borrower, the
Lenders, and the Administrative Agent’s successors and assigns.
Section 11.    Headings. The headings of various sections of this Amendment are
for reference only and shall not be deemed to be a part of this Amendment.
Section 12.    Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document.
Section 13.    Governing Law. THE AMENDMENT DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS OF THE STATE OF NEW YORK (OTHER THAN THE PROVISIONS OF SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)), BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
Section 14.    RELEASE BY BORROWER. IN ORDER TO INDUCE THE ADMINISTRATIVE AGENT
AND THE LENDERS TO ENTER INTO THIS AMENDMENT, THE BORROWER: (A) REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT NO EVENTS HAVE TAKEN
PLACE AND NO CIRCUMSTANCES


8



--------------------------------------------------------------------------------




EXIST AT THE DATE HEREOF WHICH WOULD GIVE THE BORROWER THE RIGHT TO ASSERT A
DEFENSE, OFFSET OR COUNTERCLAIM TO ANY CLAIM BY THE ADMINISTRATIVE AGENT OR ANY
LENDER FOR PAYMENT OR PERFORMANCE OF THE OBLIGATIONS; AND (B) HEREBY RELEASES
AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT AND EACH LENDER AND EACH OF
THEIR RESPECTIVE SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS, ADMINISTRATIVE AGENTS
AND EMPLOYEES FROM ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, PROCEEDINGS,
DEBTS, SUMS OF MONEY, COVENANTS, CONTRACTS, CONTROVERSIES, CLAIMS AND DEMANDS,
AT LAW OR IN EQUITY, WHICH THE BORROWER EVER HAD OR NOW HAS AGAINST THE
ADMINISTRATIVE AGENT OR SUCH LENDER OR ANY OF THEIR RESPECTIVE SUCCESSORS,
ASSIGNS, DIRECTORS, OFFICERS, ADMINISTRATIVE AGENTS OR EMPLOYEES BY VIRTUE OF
THEIR RELATIONSHIP TO THE BORROWER IN CONNECTION WITH THIS CREDIT AGREEMENT, THE
LOAN DOCUMENTS AND TRANSACTIONS RELATED THERETO ARISING PRIOR TO AND THROUGH THE
DATE HEREOF.


9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.
BORROWER:


ROADRUNNER TRANSPORTATION SYSTEMS, INC.


By: /s/ Peter R. Armbruster            
Name: Peter R. Armbruster
Title: Chief Financial Officer, Treasurer and Secretary




[Signature Page 1 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Lender, as LC Issuer and as Administrative Agent


By: /s/ Richard A. Clemmerson        
Name: Richard A. Clemmerson
Title: Senior Vice President








[Signature Page 2 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY, as a Lender


By: /s/ T.J. Lockwood                
Name: T.J. Lockwood
Title: Vice President
 




[Signature Page 3 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






BMO HARRIS BANK N.A., as a Lender


By: /s/ Isabella Battista            
Name: Isabella Battista
Title: Director
 




[Signature Page 4 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Christopher Hermann            
Name: Christopher Hermann
Title: Senior Vice President






[Signature Page 5 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






REGIONS BANK, as a Lender


By: /s/ Taylor Cloud                
Name: Taylor Cloud
Title: Vice President






[Signature Page 6 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






SUNTRUST BANK, as a Lender


By: /s/ Chris Hursey                
Name: Chris Hursey
Title: Director






[Signature Page 7 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






COMPASS BANK, as a Lender


By: /s/ Charles Randolph            
Name: Charles Randolph
Title: Senior Vice President






[Signature Page 8 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






MUFG UNION BANK, N.A., as a Lender


By: /s/ Thomas Danielson            
Name: Thomas Danielson
Title: Authorized Signatory






[Signature Page 9 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION, as a Lender


By: /s/ James A. Gelle                
Name: James A. Gelle
Title: Senior Vice President






[Signature Page 10 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






FIFTH THIRD BANK, as a Lender


By: /s/ Robert W. Hart            
Name: Robert W. Hart
Title: Vice President






[Signature Page 11 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






SIEMENS FINANCIAL SERVICES, INC., as a Lender


By: /s/ Michael Zion                
Name: Michael Zion
Title: Vice President


By: /s/ William Jentsch            
Name: William Jentsch
Title: Vice President






[Signature Page 12 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






CITIZENS BANK, N.A., as a Lender


By: /s/ Stephen A. Maenhout            
Name: Stephen A. Maenhout
Title: Senior Vice President






[Signature Page 13 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






FIRSTMERIT BANK, N.A., as a Lender


By: /s/ Sherlyn Nelson                
Name: Sherlyn Nelson
Title: Vice President






[Signature Page 14 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






MANUFACTURERS AND TRADERS TRUST CO., as a Lender


By: /s/ Tom Mathews                
Name: Tom Mathews
Title: Relationship Manager






[Signature Page 15 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






STIFEL BANK & TRUST, as a Lender


By: /s/ Nathan L. Yocum            
Name: Nathan L. Yocum
Title: Vice President






[Signature Page 16 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






SUMITOMO MITSUI BANKING CORP., as a Lender


By: /s/ Katsuyuki Kubo            
Name: Katsuyuki Kubo
Title: Managing Director






[Signature Page 17 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






THE PRIVATEBANK AND TRUST COMPANY, as a Lender


By: /s/ Peter B. Campbell            
Name: Peter B. Campbell
Title: Associate Managing Director




[Signature Page 18 to Consent, Waiver and First Amendment to
Sixth Amended and Restated Credit Agreement]